Citation Nr: 0200090	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  99-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1940 to June 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 RO rating decision which, in 
pertinent part, denied service connection for hearing loss.  
In October 2000 the Board remanded this matter to the RO for 
further development.


FINDINGS OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of service 
including combat experiences.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Marine Corps from 
July 1940 to June 1947.  Service personnel records note 
service in the Asiatic-Pacific theater of operations during 
World War II, including defense against the attack on Pearl 
Harbor and defense of the Midway Islands.  Service medical 
records show that on enlistment examination in July 1940, and 
on examinations in July 1944 and July 1946, the veteran's 
hearing was 15/15, bilaterally, and examination of the ears 
revealed normal findings.  Other service medical records, 
including an April 1947 examination for a Board of Medical 
Survey, are negative for hearing loss.  The Board of Medical 
Survey noted peptic ulcer disease, for which the veteran was 
discharged from service (such condition was subsequently 
service connected).

On a June 1951 VA examination it was noted that the veteran 
had 20/20 hearing, bilaterally, and examination of the ears 
revealed normal findings.  November 1953 and July 1956 VA 
examinations noted there were no complaints concerning the 
ears.  Numerous other post-service medical records, dated to 
the 1990s, describe various ailments and are negative for 
hearing problems.  According to a May 1997 history and 
physical examination, conducted in conjunction with VA 
hospitalization for unrelated problems, the veteran denied 
any decrease in hearing.

In June 1997 the veteran filed a claim for service connection 
for hearing loss.

On VA examination in October 1997 the veteran complained of 
hearing loss in the right ear.

VA treatment records note that in April 1998 the veteran's 
wife wanted his hearing tested because the television was too 
loud.  In August 1998 the veteran underwent an audiological 
evaluation which revealed hearing loss disability in both 
ears.  It was noted that there were some inconsistent 
puretone responses and the veteran reported that his left ear 
was low and people had to talk loud.  It was recommended that 
the veteran have bilateral hearing aids.  

In a statement dated in February 1999 the veteran reported 
that last month he received hearing aids from the VA.  He 
noted that he was at Pearl Harbor and Midway during combat, 
and he claimed that over the years his hearing had worsened.

On VA examination in April 2001 it was noted that the veteran 
had severe SNHL (sensorineural hearing loss), bilaterally.  
The examiner reviewed the veteran's claims file and noted 
that while the type of noise exposure that the veteran 
described (combat at Pearl Harbor and Midway) may cause or 
contribute to a SNHL a number of other factors and conditions 
may also produce this type of hearing loss.  The examiner 
indicated that these conditions include, as related to the 
veteran, heart problems, chronic obstructive pulmonary 
disease (COPD), and occupational noise exposure (carpentry 
and body shop), as well as presbycusis.  The VA examiner 
opined that the degree and configuration of the veteran's 
hearing loss was not consistent with that normally seen in 
patients with noise-induced hearing loss.  It was noted that 
no audiological evaluations prior to 1998, aside from those 
done in service, were available.  The examiner further opined 
that the evidence did not allow the conclusion that the 
veteran's hearing loss was attributable to military service.

Analysis

The veteran claims service connection for bilateral hearing 
loss.  

The Board has noted the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and a recently enacted 
companion VA regulation.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159).  In 
correspondence, the rating decision, the statement of the 
case, and supplemental statements of the case, the veteran 
has been notified of the evidence necessary to substantiate 
his claim for service connection for bilateral hearing loss.  
Pertinent medical records have been obtained, and a VA 
examination with opinion has been provided.  Thus, the Board 
concludes that the notice and duty to assist provisions of 
the law have been satisfied for this claim.  Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The veteran essentially contends that he developed bilateral 
hearing loss as a result of noise exposure during his World 
War II combat service with the Marine Corps, including at 
Pearl Harbor and Midway.

Although the Board accepts that the veteran was involved in 
combat during World War II, his service medical records from 
his 1940-1947 active duty are negative for hearing loss, and 
when hearing was specifically examined in service it was 
found to be normal.  Post-service medical records are 
negative for hearing loss until the 1990s.  As recently as 
1997, a VA treatment record showed that the veteran denied 
any decrease in hearing.  The first post-service medical 
evidence showing any complaints, findings, or diagnosis of 
hearing loss is dated in 1998, over 50 years after the 
veteran's active duty.  These facts alone suggest that the 
veteran's current hearing loss is unrelated to service.

The Board also notes that the evidence of record fails to 
establish a causal nexus between current hearing loss and the 
veteran's active duty military service.  Wade v. West, 11 
Vet. App. 302 (1999) (holding that 38 C.F.R. § 1154(b) does 
not obviate the requirement that a veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service).  The veteran, as a 
layman, has no competence to provide a medical opinion on the 
etiology of his current hearing loss.  Espiritu v. Derwinski, 
2. Vet. App. 492 (1992).  

The only competent medical evidence related to the question 
of causal nexus is a VA examination in 2001.  The VA examiner 
noted that while the type of combat noise exposure that the 
veteran described may cause or contribute to a sensorineural 
hearing loss, a number of other factors and conditions may 
also produce this type of hearing loss, including in the 
veteran's case his heart problems, COPD, occupational noise 
exposure, and presbycusis.  (The Board notes that presbycusis 
refers to age-related hearing loss.)  The VA examiner opined 
that the degree and configuration of the veteran's hearing 
loss was not consistent with that normally seen in patients 
with noise-induced hearing loss, and further opined that the 
evidence did not allow the conclusion that the veteran's 
hearing loss was attributable to military service.  This 
opinion, which goes against a service relationship, is 
persuasive as it is based on review of historical evidence 
and contains detailed discussion and rationale for the 
conclusion.  Moreover, there is no medical evidence 
contradicting this opinion.

The Board finds that, despite the veteran's allegation that 
his hearing loss is related to combat, there is clear and 
convincing evidence that his hearing loss began many years 
after service and was not caused by any incident of service 
including combat experiences.  38 U.S.C.A. § 1154.  The Board 
concludes that hearing loss was not incurred in or aggravated 
by service, and service connection is not warranted.  Because 
the evidence is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

